DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 7/12/21, are acknowledged and accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ishan Weerakoon on 7/30/21.
The application has been amended as follows: 
Paragraph [0044], line 1, replace “Fig. 2” with --Fig. 3--
Paragraph [0045], line 1, replace “Fig. 3” with --Fig. 4--
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an optical apparatus, comprising: a plurality of lenses including at least one lens having non-quantized anisotropic electromagnetic properties,  the prior art fails to teach or reasonably suggest,  that the plurality of lenses are configured to correct optical aberrations in at least one of the two or more beams that were induced by the at least one lens having non-quantized anisotropic electromagnetic properties; and provide for the differentially modulated electromagnetic waves to create electromagnetic interference, in combination with the other limitations of claim 1.
Claims 2-6 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 7 is allowable over the prior art of record for at least the reason that even though the prior art discloses an optical method for creating electromagnetic interference, comprising: using a plurality of lenses including at least one lens having non-quantized anisotropic electromagnetic properties to: receive electromagnetic radiation from an object, wherein the electromagnetic radiation is incoherent light; transform, by refraction using the at least one lens having non-quantized anisotropic electromagnetic properties, the received electromagnetic radiation to generate two or more differentially modulated electromagnetic waves propagating in a common path;  the prior art fails to teach or reasonably suggest,  that the plurality of lenses are used to correct optical aberrations in at least one of the two or more beams that were induced by the at least one lens having non-quantized anisotropic electromagnetic 
Claims 8-12 are dependent on claim 7 and are allowable over the prior art of record for at least the same reasons as claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872